Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9, 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lalena (US20180055479 A1).
Regarding claim 1, Lalena teaches a method, comprising: acquiring, with an ultrasound transducer of a scanning apparatus during an ultrasound scan of a patient (see Fig.3, para [0012]; “there is provided a method for ultrasound imaging comprising: a) detecting a region of interest from ultrasound signals, of a first imaging mode, that have been received along sensing elements of a transducer probe, with the transducer probe at a first position”), an ultrasound image (see Fig. 4-5); detecting, with an artificial intelligence model see para [0112]; “Artificial intelligence (AI) techniques such as neural network or other types of pattern recognition can be employed for ROI detection”), a region of interest within the ultrasound image including a possible tumor (see Fig4 and 5; disclose possible tumor see also para [0044]; “Tissue response indicating hardness or softness can yield diagnostic information about the presence or status of disease. For example, cancerous tumors are often noticeably harder than the surrounding tissue, and diseased tissue generally stiffer than healthy tissue”); acquiring, with the ultrasound transducer, an elastic image of tissue within the region of interest (see para [0044]; “Elastography mode: this mode maps the elastic properties of soft tissue. Tissue response indicating hardness or softness can yield diagnostic information about the presence or status of disease”); and displaying, with a display device, the elastic image (see para [0006]; “FIG. 3 shows an example of an ultrasound system 10 in use with an image provided on display/monitor 14”).
Regarding claim 6, the rejection of claim 1 is incorporated herein. Lalena further teaches further comprising, during the ultrasound scan: adjusting a position of the ultrasound transducer (see para [0088]; “The transducer can curve or adjust angularly at each section, or may be variably rigid, with a hinge mechanism adjustable over a series of one or more sections”) from a first position wherein the ultrasound image is acquired to a second position; acquiring, with the ultrasound transducer at the second position, a second ultrasound image (see para [001]; “d) indexing the transducer probe to the next scan position following imaging in the secondary mode, wherein indexing is in a direction orthogonal to the line of the transducer probe sensing elements; and e) repeating steps a) through d) at each of a plurality of indexed scan positions”); detecting, with the artificial intelligence model (see para [0112]; “Artificial intelligence (AI) techniques such as neural network or other types of pattern recognition can be employed for ROI detection”), a second region of interest within the second ultrasound image including a possible tumor (see Fig4 and 5; disclose possible tumor see also para [0044]; “Tissue response indicating hardness or softness can yield diagnostic information about the presence or status of disease. For example, cancerous tumors are often noticeably harder than the surrounding tissue, and diseased tissue generally stiffer than healthy tissue”); and acquiring, with the ultrasound transducer, a second elastic image of tissue within the second region of interest (see para [0044]; “Elastography mode: this mode maps the elastic properties of soft tissue. Tissue response indicating hardness or softness can yield diagnostic information about the presence or status of disease”).
Regarding claim 9, Lalena teaches a method, comprising: during an ultrasound scan of a volume of interest, controlling an ultrasound transducer to acquire a plurality of ultrasound images corresponding to two-dimensional slices across the volume of interest (see para [0074]; “The scanning device performs a sweep scan of the anatomy in one dimension, acquiring a series of 2D images from different positions along the scan path”); evaluating, with an artificial intelligence model (see para [0112]; “Artificial intelligence (AI) techniques such as neural network or other types of pattern recognition can be employed for ROI detection”), each ultrasound image of the plurality of ultrasound images to detect whether a potential tumor is depicted in the plurality of ultrasound images (see Fig4 and 5; disclose possible tumor see also para [0044]; “Tissue response indicating hardness or softness can yield diagnostic information about the presence or status of disease. For example, cancerous tumors are often noticeably harder than the surrounding tissue, and diseased tissue generally stiffer than healthy tissue”); and responsive to detecting a region of interest including the potential tumor in an ultrasound image of the plurality of ultrasound images, controlling the ultrasound see para [0044]; “this mode maps the elastic properties of soft tissue. Tissue response indicating hardness or softness can yield diagnostic information about the presence or status of disease. For example, cancerous tumors are often noticeably harder than the surrounding tissue, and diseased tissue generally stiffer than healthy tissue”).
Regarding claim 14, Lalena further teaches a system, comprising: an ultrasound transducer (see also para [0024]; “FIG. 8A shows a facing view of an automated transducer apparatus for an ultrasound system”); a display device (see Fig.2 element 14 ); and a computing device communicatively coupled to the ultrasound transducer and the display device (see Fig.3; disclose computing device coupled to the ultrasound transducer and the display device), the computing device configured with instructions in non-transitory memory that when executed cause the computing device to (see para [0064]; “including such instructions to carry out the methods on suitable computers, executing the instructions from computer-readable media. Similarly, the methods performed by the service computer programs, firmware, or hardware are also composed of computer-executable instructions”).
Regarding claim 20, the rejection of claim 14 is incorporated herein.  Lalena further teaches wherein the computing device is further configured with executable instructions in the non-transitory memory that when executed cause the computing device to (see para [0064]; “including such instructions to carry out the methods on suitable computers, executing the instructions from computer-readable media. Similarly, the methods performed by the service computer programs, firmware, or hardware are also composed of computer-executable instructions”): control the ultrasound transducer with an acoustic beam sequence for shear wave detection to acquire the elastic image (see para [0045]; “Shear Wave Elasticity Imaging (SWEI) refers to a sonography method for mapping tissue elasticity, a tissue characteristic measured according to dimensional or movement response to the acoustic signal. Particularly useful for soft tissue measurement, the method employs the force of acoustic radiation from focused ultrasound to generate shear waves in the soft tissue”), wherein the acoustic beam sequence for shear wave detection is different from an acoustic beam sequence for acquiring the ultrasound image (see para [0048]; “In order to more precisely define the operation of the Applicants' method, it is useful to categorize ultrasound imaging modes according to the type(s) of acoustic signal used for each mode and whether or not the sensed measurement primarily obtains static position and dimensional information or measures movement, such as fluids movement, or response to acoustical signal variation”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lalena in view of Jiang (US 20210022711 A1).
Regarding claim 2, the rejection of claim 1 is incorporated herein. Lalena does not teach as further claimed, but Jiang teaches further comprising controlling the scanning apparatus to generate shear waves towards the tissue within the region of interest (see para [0089]; “After the region of interest is determined, in step S022, the shear wave propagating in the region of interest may be generated”), wherein the elastic image of the tissue quantifies a response of the tissue to the shear waves (see para [0094]; “In step S025, the control and data processor 200 may calculate the elasticity parameter representing the elasticity of the body tissue in the region of interest according to the propagation path of the shear wave in the region of interest”).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Jiang in order to improve the accuracy and reliability of elasticity measurement (see para [0089]).
Regarding claim 3, the rejection of claim 2 is incorporated herein. Jiang in the combination further teaches wherein controlling the scanning apparatus to generate the shear waves comprises controlling a vibrator to generate the shear waves towards the region of interest (see para [0007]; “an ultrasound probe including a vibrator and an ultrasound transducer provided with multiple array elements, where the vibrator is able to drive the ultrasound transducer to vibrate to generate a shear wave in a body tissue under examination”).
Regarding claim 4, the rejection of claim 3 is incorporated herein. Jiang in the combination further teaches further comprising adjusting a position of the vibrator relative to the region of interest prior to controlling the vibrator to generate the shear waves towards the region see para [0089]; “the contact position of the ultrasound transducer 150 of the ultrasound probe 100 with the surface of the body tissue under examination or the contact position of the separate vibrator provided separately from the ultrasound probe 100 with the body tissue under examination may be adjusted, such that the generated shear wave can be able to or can better propagate in the region of interest”).
Regarding claim 5, the rejection of claim 2 is incorporated herein. Lalena in the combination further teach wherein controlling the scanning apparatus to generate the shear waves comprises controlling the ultrasound transducer to generate the shear waves towards the region of interest (see para [0045]; “the method employs the force of acoustic radiation from focused ultrasound to generate shear waves in the soft tissue”).
Regarding claim 10, the rejection of claim 9 is incorporated herein. Lalena in the combination further teach further comprising evaluating each ultrasound image with the artificial intelligence model upon acquisition of each ultrasound image (see para [0112]; “Artificial intelligence (AI) techniques such as neural network or other types of pattern recognition can be employed for ROI detection”). Additionally, Jiang in the combination further teaches controlling the ultrasound transducer to acquire the elastic image of the tissue within the region of interest after acquiring the ultrasound image and prior to acquiring other ultrasound images of the plurality of ultrasound images (see para [0010]; “obtaining an ultrasound image of the body tissue under examination according to the first ultrasound echo signal; displaying the ultrasound image; determining a region of interest in the ultrasound image; based on the determined region of interest, generating a shear wave in the body tissue under examination such that the generated shear wave at least partially propagates in the region of interest”).
Claims 7-8, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lalena  in view of Park et al. (US 20150148674 A1).
Regarding claim 7, the rejection of claim 6 is incorporated herein. Lalena further teaches further comprising, during the ultrasound scan: adjusting the position of the ultrasound transducer to a third position; acquiring, with the ultrasound transducer at the third position, a third ultrasound image (see para [001]; “d) indexing the transducer probe to the next scan position following imaging in the secondary mode, wherein indexing is in a direction orthogonal to the line of the transducer probe sensing elements; and e) repeating steps a) through d) at each of a plurality of indexed scan positions” step d) include third position); detecting, with the artificial intelligence model (see para [0112]; “Artificial intelligence (AI) techniques such as neural network or other types of pattern recognition can be employed for ROI detection”). However, Lalena does not teach as further claimed, but Park et al. teach an absence of a possible tumor within the third ultrasound image; and responsive to detecting the absence of a possible tumor within the third ultrasound image, not acquiring an elastic image with the ultrasound transducer at the third position (see para [0099]; “when tumor is in a region (for example, a region under the generation position of the first shear wave) corresponding to a first transmission position of the first ultrasound, the user may change a position of a first indicator indicating the first transmission position of the first ultrasound signal. For example, the user may move the first indicator to a region having no tumor” see also para [0071]; “As illustrated in FIG. 2B, the push ultrasound signal 210 cannot pass through hard objects such as a cystis 230, bones, etc. For example, when the probe 1010 transmits the push ultrasound signal 210 to a region having the cystis 230, the shear wave 220 is not normally generated, and for this reason, an inaccurate elastography image of the object 10 is or may be acquired”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Park et al. in order to obtain an accurate elastography image of a region of interest (see para [0099]).
Regarding claim 8, the rejection of claim 1 is incorporated herein.  Park et al. in the combination further teach further comprising displaying, with the display device, the ultrasound image, wherein the elastic image is superimposed over the ultrasound image at the region of interest (see para [0082]; “the ultrasound apparatus 1000 may display a B mode image to overlap on the elastography image. In this case, the ultrasound apparatus 1000 may display the elastography image on the B mode image in a semi-transmissive state”).
Regarding claim 11, the rejection of claim 9 is incorporated herein. Park et al. in the combination further teach wherein controlling the ultrasound transducer to acquire the elastic image of the tissue within the region of interest comprises controlling the ultrasound transducer to image deformation of the tissue responsive to shear waves (see para [0180]; “The image generating unit 1032 according to an embodiment may generate a 3D ultrasound image via volume-rendering of volume data and may also generate an elastrography which visualizes deformation of the object 10 due to a pressure”).
Regarding claim 13, the rejection of claim 8 is equally applicable here.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lalena  in view of Park et al. as applied to claim(s) above and further in view of Jiang.
Regarding claim 12, the rejection of claim 11 is incorporated herein. Park et al. in the combination further teaches wherein the elastic image of the tissue quantifies the deformation of the tissue responsive to the shear waves (see para [0180]; “The image generating unit 1032 according to an embodiment may generate a 3D ultrasound image via volume-rendering of volume data and may also generate an elastrography which visualizes deformation of the object 10 due to a pressure”). However, the combination of Lalena and Park et al. as a whole does not teach as further claimed, but Jiang teaches  further comprising controlling a vibrator to generate the shear waves towards the tissue within the region of interest (see para [0007]; “where the vibrator is able to drive the ultrasound transducer to vibrate to generate a shear wave in a body tissue under examination”), the vibrator mounted to a frame wherein the ultrasound transducer translates across an opening defined by the frame during the ultrasound scan (see Fig.5, para [0027]; “At this time, the vibrator 110 may drive the ultrasound transducer 150 to vibrate, so as to generate a shear wave in the body tissue under examination which propagates from the contact position of the body tissue with the ultrasound transducer 150 to the inside of the body tissue under examination”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Jiang in order a person to observe the condition of the body tissue under examination (see para [0027]).
	

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lalena as applied to claim(s) above and further in view of Hennersperger et al. (US 20210085287 A1).
Regarding claim 15, the rejection of claim 14 is incorporated herein. Lalena does not teach as further claimed, but Hennersperger et al. teach further comprising a housing wherein the ultrasound transducer is mounted within a frame of the housing (see para [0023]; “the catheter tip comprising an ultrasound transducer array enclosed within an acoustic housing, wherein the distal end of the catheter is configured to be inserted into and guided to a site of a procedure in a vasculature, and wherein the ultrasound transducer array is rotatable within the acoustic housing while transmitting ultrasound pulses and receiving ultrasound echoes from the surrounding vasculature”), and a motor configured to adjust a position of the ultrasound transducer relative to the frame of the housing (see para [0099]; “The ultrasound module 407 can also have the rotary motor 502-1 coupled through an inner core of the catheter shaft 405. The rotary motor 502-1 can be configured to control the rotation of the catheter tip 404 and synchronize the rotation with the transducer firing based on the plan of the procedure. The synchronization can be achieved by having the ultrasound system 502-2 providing the necessary trigger signals to the rotary motor 502-1 and the rotating ultrasound transducer array 501-2”), wherein the computing device is further configured with executable instructions in the non-transitory memory that when executed cause the computing device to, during the ultrasound scan: control the motor to adjust the position of the ultrasound transducer from a first position wherein the ultrasound image is acquired to a second position (see para [0006]; “and a console comprising: a rotary motor connected via the catheter shaft to the ultrasound transducer array to enable a rotation or a positioning of the ultrasound transducer array within the acoustic housing such that the ultrasound transducer array captures data continuously over a 360 degree angle circumferentially around the catheter tip” see also para [0010]; “The ultrasound module may be configured to determine and control rotation of the ultrasound transducer array and firing of ultrasound pulses by the ultrasound transmitters in the ultrasound transducer array, supporting ultrafast imaging (planewave, diverging wave) along conventional scanline imaging”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Hennersperger et al. in order to capture and reconstruct information of tissue structure around the catheter tip for generation of the three-dimensional (see para [0010]).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lalena in view Hennersperger et al. as applied to claim(s) above and further in view of Jiang.
Regarding claim 16, the rejection of claim 15 is incorporated herein. Hennersperger et al. in the combination further teach further comprising a vibrator mounted to the frame of the housing (see para [0009]; “wherein the first concentric catheter is connected to the ultrasound transducer array and to the connector such that the first concentric catheter is rotatable from outside the catheter tip and is configured to rotate the ultrasound transducer array within the acoustic housing in the catheter tip; and a second concentric catheter comprising internal electrical wiring to electrically connect the ultrasound transducer array in full (i.e. each transducer element) to the connector and to the acoustic housing”).  The combination of Lalena and Hennersperger et al. as a whole does not teach as further claimed, but Jiang teaches wherein the computing device is further configured with see para [0011]; “determine a region of interest in the ultrasound image; based on the determined region of interest, control the vibrator to drive the ultrasound transducer to vibrate to generate a shear wave in the body tissue under examination such that the generated shear wave at least partially propagates in the region of interest”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Jiang in order to improve the accuracy and reliability of elasticity measurement (see para [0089]).
Regarding claim 17, the rejection of claim 15 is incorporated herein.  The limitations recited in claim 17 have been addressed in claim 15 with respect to the discussion of the Hennersperger et al reference.
Regarding claim 18, the rejection of claim 15 is incorporated herein. The combination of Lalena and Hennersperger et al as a whole does not teach as further claimed, but Jiang teaches wherein the computing device is further configured with executable instructions in the non-transitory memory that when executed cause the computing device to: control the ultrasound transducer to generate shear waves towards the tissue within the region of interest prior to acquiring the elastic image (see para [0044]; “After obtaining the propagation path of the shear wave in the first area, the control and data processor 200 may calculate the elasticity parameters representing the elasticity of the body tissue under examination in the first area according to the propagation path of the shear wave in the first area”), and control the ultrasound transducer to generate shear waves towards the tissue within the second region of interest prior to acquiring the second elastic image, wherein the elastic image and the second elastic image depict response of the tissue within the region of interest and the tissue within the second region of interest respectively to the shear waves (see par [0007]; “a control and data processor which is configured to control the ultrasound transducer and the vibrator and process data obtained by the ultrasound transducer; and a display device which is configured to display data output by the control and data processor. The control and data processor are further configured to: excite the ultrasound transducer to transmit ultrasound waves to the body tissue under examination and receive ultrasound echoes to obtain a first ultrasound echo signal; obtain an ultrasound image of the body tissue under examination according to the first ultrasound echo signal; control the vibrator to drive the ultrasound transducer to vibrate to generate the shear wave in the body tissue under examination”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Jiang in order to improve the accuracy and reliability of elasticity measurement (see para [0089]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lalena in view Hennersperger et al. as applied to claim(s) above and further in view of Parks et al.
Regarding claim 19, the rejection of claim 15 is incorporated herein. Lalena in the combination further teaches wherein the computing device is further configured with executable instructions in the non-transitory memory that when executed cause the computing device to (see para [0064]; “including such instructions to carry out the methods on suitable computers, executing the instructions from computer-readable media. Similarly, the methods performed by the service computer programs, firmware, or hardware are also composed of computer-executable instructions”): adjust the position of the ultrasound transducer to a third position; acquire, with the ultrasound transducer at the third position, a third ultrasound image (see para [001]; “d) indexing the transducer probe to the next scan position following imaging in the secondary mode, wherein indexing is in a direction orthogonal to the line of the transducer probe sensing elements; and e) repeating steps a) through d) at each of a plurality of indexed scan positions” step d) include third position); detect, with the artificial intelligence model (see para [0112]; “Artificial intelligence (AI) techniques such as neural network or other types of pattern recognition can be employed for ROI detection”). However, the combination of Lalena and Hennersperger et al. as a whole does not teach as further claimed, but Park et al. teaches an absence of a possible tumor within the third ultrasound image; and responsive to detecting the absence of a possible tumor within the third ultrasound image, not acquire an elastic image with the ultrasound transducer at the third position (see para [0099]; “when tumor is in a region (for example, a region under the generation position of the first shear wave) corresponding to a first transmission position of the first ultrasound, the user may change a position of a first indicator indicating the first transmission position of the first ultrasound signal. For example, the user may move the first indicator to a region having no tumor” see also para [0071]; “As illustrated in FIG. 2B, the push ultrasound signal 210 cannot pass through hard objects such as a cystis 230, bones, etc. For example, when the probe 1010 transmits the push ultrasound signal 210 to a region having the cystis 230, the shear wave 220 is not normally generated, and for this reason, an inaccurate elastography image of the object 10 is or may be acquired”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Park et al. in order to obtain an accurate elastography image of a region of interest (see para [0099]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475.  The examiner can normally be reached on Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668